


Exhibit 10.2


AMENDED AND RESTATED RETENTION AGREEMENT
Between Bank of Hawaii and Wayne Y. Hamano dated July, 1, 2013


THIS AMENDED AND RESTATED RETENTION AGREEMENT (“Restatement”) is made and
entered into effective on July 1, 2013 (“Effective Date”) by and between Bank of
Hawaii Corporation and Bank of Hawaii (collectively “the Bank”) and Wayne Y.
Hamano (“you” or “your”), and as approved by the Human Resources & Compensation
Committee of the Bank's Board of Directors (the “Compensation Committee”).


WITNESSETH THAT:


WHEREAS, the Bank and you have entered into that certain Retention Agreement
dated June 25, 2010 as amended on April 25, 2011 and July 20, 2012 (as amended,
the “Agreement”), under which you may become entitled to a monetary payment upon
your separation from service with the Bank, provided certain conditions are met;
and


WHEREAS, the Bank and you would like to further amend and restate the Agreement
by eliminating the monetary payment payable to you upon your separation from
service and instead provide for a Retention Payment (defined below) being
payable to you provided that (i) you remain employed with the Bank through the
Retention Date (defined below) and (ii) certain Performance Conditions (defined
below) are satisfied as of the Retention Date.


NOW THEREFORE, in consideration of the mutual promises and covenants hereto of
the parties, the sufficiency of which is hereby acknowledged by both parties,
the Bank and you agree to amend and completely restate the Agreement through the
adoption of this Restatement, as follows:


1.
Duties for the Bank. You will continue in at-will employment with the Bank in
the position of Vice Chair and Chief Lending Officer or in any other position as
determined by the Bank.



2.
Retention Payment (“Monetary Consideration”). Provided that (a) you remain
employed with the Bank through July 31, 2014, (the “Retention Date”), and (b)
the Performance Conditions (defined below) are satisfied as of the Retention
Date, then you will be entitled to a payment of $450,000.00 (the “Retention
Payment”), less amounts required to satisfy tax withholding or other withholding
liabilities under state or federal law. The Retention Payment payable to you
will be paid as a single lump sum on August 15, 2014 (the “Retention Payment
Date”). If you fail to remain employed with the Bank through the Retention Date,
or if the Performance Conditions have not been satisfied as of the Retention
Date, you will completely forfeit any rights to the Retention Payment. For
purposes of this Restatement, “Performance Conditions” are satisfied if and only
if the Bank has achieved positive net income for the period commencing April 1,
2013 through March 31, 2014, as publicly announced by the Bank in its earnings
releases for such period. Moreover, in the event that, at the time of payment,
you are a “covered employee” within the meaning of Section 162(m) of the
Internal Revenue Code of 1986, as amended (the “Code”), the Bank's Compensation
Committee must certify in writing





--------------------------------------------------------------------------------




Wayne Y. Hamano
Amended and Restated Retention Agreement
July 1, 2013
Page 2 of 3
    


that the Performance Conditions were satisfied before payment of the Retention
Payment can be made.


3.
Where Notices are to be Sent. Any notice required or permitted by this
Restatement shall be in writing sent to the following addresses: For you,
[intentionally deleted for filing purposes]; for the Bank, Bank of Hawaii, Human
Resources #320, P.O. Box 2900, Honolulu, HI 96846-6000.



4.
Enforcing this Restatement. To the extent permitted by law, if you breach any of
your obligations under this Restatement, the Bank will be entitled to recover
the benefits paid under this Restatement and to obtain all other relief provided
by law or equity.



5.
Interpretation of this Restatement. In deciding any question about the parties'
intent in creating this Restatement, the following rules will be applied:



a.
If any provision of this Restatement is deemed to be unlawful, the provision
will be deemed deleted from this Restatement and the remainder of the
Restatement will continue in effect.

b.
The paragraph headings and other guides in this Restatement, as well as any
cover letter or other documents accompanying it, are only intended to improve
the readability of the Restatement, and not to alter its substance.

c.
This Restatement is formed at Honolulu, Hawaii, and is to be interpreted and
enforced under the applicable federal and Hawaii state laws.

d.
This Restatement represents the complete agreement of the parties and supersedes
any and all prior agreements unless otherwise specified in this Restatement. In
consideration for this Restatement and the benefits hereunder, you waive all
rights and forever forfeit any benefits under any other agreements unless
otherwise specified in this Restatement.

e.
This Restatement may only be amended in writing signed by both you and the Bank.

f.
This Restatement is not intended to be and is not an admission of any fact or
wrongdoing or liability by any of the parties.

g.
Nothing contained in this Restatement shall be construed as conferring upon you
the right to continue in the service of the Bank as an employee or in any other
capacity.

h.
This Restatement is intended to meet the requirements of Code section 409A, so
that the Retention Payment is not includible in your gross income under Code
section 409A(a)(1)(A) and the terms of this Restatement shall be construed and
interpreted in a manner consistent with such intent.

i.
The Retention Payment is intended to be “qualified performance based
compensation” as that term is defined under Code section 162(m), so that the





--------------------------------------------------------------------------------




Wayne Y. Hamano
Amended and Restated Retention Agreement
July 1, 2013
Page 3 of 3




Retention Payment is deductible by the Bank when and as paid to you, and the
terms of this Restatement shall be construed in a manner consistent with such
intent.
j.
The Compensation Committee and/or its delegate shall have the sole authority to
administer and interpret the terms of this Restatement.



To accept this Restatement, please date, sign, and return it to the Bank's
Executive Vice President and Director of Human Resources. (An extra copy for
your file is provided).


BANK OF HAWAII CORPORATION and
BANK OF HAWAII






By: ___________________________________    Dated: ___________________________
Peter S. Ho
Chairman, President & CEO










By signing this Restatement, I acknowledge that I have read and understand its
terms. I agree that this Restatement amends and completely restates the
Agreement.




_____________________________________    Dated: __________________________
Wayne Y. Hamano






